Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-12 and 14-22 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The claims in this case are not in the correct order, in that most dependent claims do not depend from claims that precede them, see for example claim 4 depending from claim 21.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5-12, 21 and 22 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Cavalin et al (US Pub. No. 2017/0177722).

 As to claim 21, Cavalin discloses a method for identifying potential life events (Abstract) comprising:
receiving only selected social media posts based on filtering criteria including one or more of: key words and level of engagement from other users (Fig. 3, and [0044], particularly, “More particularly, it is seen that this life event detection “method 1” may operate by receiving at step 305 (detect possible life events) various inputs including: (a) a list of desired life events (classes), which is identified in this FIG. 3 as element 301; (b) a set of rules/keywords to detect posts that can possibly contain life events, one set for each class, which is identified in this FIG. 3 as element 303; and (c) one or more input messages (see the example text in FIG. 3 (“I′m very happy. Our baby is coming soon and we ain't getting married anymore :D”).”); and 
using one or more computer implemented machine learning algorithm to prioritize a likelihood of a life event or status change event having occurred based on the received selected social media posts (Fig. 3, and [0044], particularly, “Also input to step 307 is an output from a trained classification method for each class, with the capability of verifying whether a text really contains or not a user's life events and computing the corresponding probability/confidence level. Finally, the output from step 307 is a list of life events and their probabilities (see the example provided, wherein there is a 10% probability of marriage and an 85% probability of baby's birth).”)

 As to claim 22, Cavalin discloses a computer implemented method for identifying a type of life event associated with a social media post (Abstract) comprising: 
analyzing a text of the social media post and one or more of: associated comments, reactions, interactions, and emoji-style indicators for sentiment and key words (Fig. 3, and [0044], particularly, “More particularly, it is seen that this life event detection “method 1” may operate by receiving at step 305 (detect possible life events) various inputs including: (a) a list of desired life events (classes), which is identified in this FIG. 3 as element 301; (b) a set of rules/keywords to detect posts that can possibly contain life events, one set for each class, which is identified in this FIG. 3 as element 303; and (c) one or more input messages (see the example text in FIG. 3 (“I′m very happy. Our baby is coming soon and we ain't getting married anymore :D”).”); and 
using a Machine Learning algorithm to classify said social media post as being associated with a type of life event (Fig. 3, and [0044], particularly, “Also input to step 307 is an output from a trained classification method for each class, with the capability of verifying whether a text really contains or not a user's life events and computing the corresponding probability/confidence level. Finally, the output from step 307 is a list of life events and their probabilities (see the example provided, wherein there is a 10% probability of marriage and an 85% probability of baby's birth).”).

As to claim 5, Cavalin discloses send a notification to a user about the life event or status change event that occurred for one of the user's contacts via platform alerts and via email notification; and presenting the user with a prompt to confirm the notification and for the user to send a message via the platform through one of several options including electronic mail, printed format, or other electronic communication (Figs. 3 and 5 and [0046], particularly, “Further, as seen, an output from step 305 (a list of possible life events) is sent to step 307 to verify life events. Also input to step 307 is an output from a trained classification method for each class, with the capability of verifying whether a text really contains or not a user's life events and computing the corresponding probability/confidence level. Finally, the output from step 307 is a list of life events and their probabilities (see the example provided, wherein there is a 10% probability of marriage and an 85% probability of baby's birth).” and further [0069])

As to claim 6, Cavalin discloses user interactions and sent messages are used to improve the filtering criteria (Fig. 4).

As to claim 7, Cavalin discloses the type of life event or status change communicated in a social media post is identified by: analyzing the text of the social media post and associated comments, reactions, interactions, and emoji-style indicators for sentiment and key words; identifying potential a false positive post based on criteria including dates and key words; and using a Machine Learning algorithm to classify events as a likely life event (Fig. 3, and [0044], particularly, “More particularly, it is seen that this life event detection “method 1” may operate by receiving at step 305 (detect possible life events) various inputs including: (a) a list of desired life events (classes), which is identified in this FIG. 3 as element 301; (b) a set of rules/keywords to detect posts that can possibly contain life events, one set for each class, which is identified in this FIG. 3 as element 303; and (c) one or more input messages (see the example text in FIG. 3 (“I′m very happy. Our baby is coming soon and we ain't getting married anymore :D”).” see also for [0031] discussing “false candidates” i.e. “a false positive”)

As to claim 8, Cavalin discloses collecting life event details from social media profiles, including one or more of birthdates, relationships, employers, and school affiliations ([0003]).

As to claim 9, Cavalin discloses identifying key life event information from a local contact database, email system, Marketing Database, or CRM System, including one or more dates (Fig 3 and [0044]).

As to claim 10, Cavalin discloses collecting life event data from a user interface, and prompting the user for known information about the user's one or more contacts (Fig 3, particularly label 307 and [0044]).

As to claim 11, Cavalin discloses matching previously known life event information to social media signals (Fig 3, and [0044]).

As to claim 12, Cavalin discloses updating a database of known information for future use (Fig 3, particularly, labels 305-309 and [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalin in view of Barnett et al (US Pub. No. 2017/0124626), hereafter, “Barnett.”

 As to claim 19, Cavalin discloses a life-event system, the system comprising: 
an event processing server comprising a processor and memory with instructions configured to identify and categorize life-event data, and present an action step to a user (Figs. 3 and 5 and [0046], particularly, “Further, as seen, an output from step 305 (a list of possible life events) is sent to step 307 to verify life events. Also input to step 307 is an output from a trained classification method for each class, with the capability of verifying whether a text really contains or not a user's life events and computing the corresponding probability/confidence level. Finally, the output from step 307 is a list of life events and their probabilities (see the example provided, wherein there is a 10% probability of marriage and an 85% probability of baby's birth).” And further claim 1 recites “an action step to a user” with “outputting an indication of at least one matched entity comprising a potential customer for a product or a service based upon the one or more indicia of the life event for the at least one matched entity”),  
the event processing server identifying the life event data by: downloading life-event data from a social media account associated with a contact of the user (Fig. 5, label 501 and [0045]), comparing the life-event data (Fig. 3, label 305, 307, Fig. 5, label 503 and [0044]), and saving the life-event data as a significant event based on the comparing step (Fig. 5, labels 503-509, [0044] and [0046]]),
the event processing server categorizing the significant event by: applying a categorizing rule to the significant event, presenting the significant event to the user as a potential action event, if the user selects the potential action event, saving it as an action event (Fig. 4 and [0045]), 
the event processing server presenting the action event to a user by: applying an action event rule to the action event, presenting a draft message to the user (Fig. 5 and claim 1, particularly “outputting, by the processor, an indication of at least one matched entity comprising a potential customer for a product or a service based upon the one or more indicia of the life event for the at least one matched entity…generating, by the processor, a customized offer of the product or the service to the current customer.”).
	However, Cavalin does not explicitly disclose identifying the life event data includes comparing the life-event data to a baseline for the contact of the user.
	But Barnett discloses identifying life event data includes comparing the life-event data to a baseline for the contact of the user ([0037], particularly, “Personal event data 138 may comprise the personal event data received and/or processed by system 132 associated with the user via the client data, for example. For each user, the personal event data may define a personal baseline with which to compare to new instances of personal event data, for example, to identify a personal spike or instance of such data that may represent a significant personal event.”).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cavalin and Barnett in order to provide a system for identifying significant life events via user specific information so as to make the process more accurate.

As to claim 16, the teaching of Cavalin and Barnett as combined for the same reasons set forth in claim 19’s rejection further disclose the Machine Learning algorithm provides suggestions of a gift to send to the contact by filtering suggestions based on criteria including one or more of event occasion; frequency of interactions with the contact; and user-provided criteria (Cavalin, [0014], “offers” reading on “gifts” with Fig. 3 and [0044]).

As to claim 17, the teaching of Cavalin and Barnett as combined for the same reasons set forth in claim 19’s rejection further disclose the user's interactions and sent messages are used to improve search and filtering criteria for identifying the life-event data (Cavalin, Fig. 3 and [0044]).

As to claim 18, the teaching of Cavalin and Barnett as combined for the same reasons set forth in claim 19’s rejection further disclose the user actions and sent messages are saved for future machine learning (Cavalin, Figs. 3 and 4 and [0044]-[0045]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalin in view of Jackson et al (US Pat. 9,442,989), hereafter, “Jackson.”

As to claim 4, Cavalin discloses the parent claims but does not disclose identifying the selected social media posts on social media networks based on criteria including: user profile information; frequency of engagement between user and contact via social network platform and electronic communication.
However, Jackson discloses identifying the selected social media posts on social media networks based on criteria including: user profile information; frequency of engagement between user and contact via social network platform and electronic communication. (column 1, line 65-column 2, line 18, particularly, “A relationship, in a social network graph, between an author of the post and a user of the messaging system can be used to determine if the post should be recommended to the user. The social network graph can be a data structure that identifies relationships between users of the messaging service and a strength of the relationships. A relationship can be created when: (i) a user agrees to follow another user, (ii) a user comments on another user's post, (iii) users of the messaging service are identified in another data set that is stored for the user (e.g., an address book for the user that the messaging service can access, or that the user provides to the messaging service), (iv) the users are both identified as depicted in a photograph, (v) the users are identified as being geographically near each other at a particular time (e.g., mobile telephones of each user are located together at multiple different times), (vi) the users email or chat with each other frequently, and (vi) the users interact on third party websites.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cavalin and Jackson in order to provide a means to identify relevant posts more accurately and effectively.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalin in view of Barnett and Henry (US Pat. 9,892,414).

As to claim 14, Cavalin discloses parent but does not disclose the server selects a best message template from a plurality of message templates using associated meta-data such as the identified life-event and a relationship between the user and the contact to generate the draft message.  However, Henry discloses a server selects a best message template from a plurality of message templates using associated meta-data such as an identified life-event and a relationship between a user and a contact to generate a draft message (column 9, lines 9-34; particularly, “In some implementations, a message generation model may use a generative model, such as a recurrent neural network (e.g., using long short-term memory) that iteratively generates words of a message by outputting one-hot vectors representing words in the vocabulary. The state vector may be an initial input to the recurrent neural network or values of an internal state of the recurrent neural network may be set to the values of the state vector. In some implementations, a message generation model may use a partially generative model. For example, a classifier, such as a multi-layer perceptron, may process the state vector to select a message template from a set of message templates, and a generative model may generate values for variables in the template.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cavalin and Barnett with Henry in order to provide a means to generate better messages automatically to users.

As to claim 15, Cavalin discloses the parent claim but does not disclose claim 15. However, Henry discloses the event processing server drafts the message with a system incorporating a Machine Learning process using an ensemble method of Machine Learning processes including one or more of: a) Recurrent Neural Networks (RNN) with Long Short-Term Memory (LSTM), b) Markov Model for word prediction with n-grams, or c) Recurrent Neural Networks (RNN) with Word Embedding Vectors, or d) Probabilistic Models to predict word edits or word patterns the user would likely have used themselves based on past messages or edits (Henry, column 9, lines 9-34; particularly, “In some implementations, a message generation model may use a generative model, such as a recurrent neural network (e.g., using long short-term memory) that iteratively generates words of a message by outputting one-hot vectors representing words in the vocabulary. The state vector may be an initial input to the recurrent neural network or values of an internal state of the recurrent neural network may be set to the values of the state vector. In some implementations, a message generation model may use a partially generative model. For example, a classifier, such as a multi-layer perceptron, may process the state vector to select a message template from a set of message templates, and a generative model may generate values for variables in the template.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cavalin and Barnett with Henry in order to provide a means to generate better messages automatically to users.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452